Case 2:20-cv-01753-PSG-AFM Document 18 Filed 06/02/20 Page 1 of 9 Page ID #:68
   1
   2
   3
   4
   5
   6
   7
   8
                         UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA

   10 NATHALIE FARJO                             CASE NO:
   11                                            2:20−cv−01753−PSG−AFM
                     Plaintiff(s),
   12                                            ORDER FOR JURY TRIAL
             v.
   13 SYNERGETIC COMMUNICATIONS, INC.            Final Pretrial Conference:
                                                 April 19, 2021 at 02:30 PM
   14
                                                 Trial Date:
   15                                            May 4, 2021 at 09:00 AM
                    Defendant(s).
   16
   17
   18
   19
        UNLESS OTHERWISE ORDERED BY THE COURT, THE FOLLOWING
   20
        RULES SHALL APPLY:
   21
                                          SCHEDULING
   22
             1.     In General
   23
             All motions to join other parties or to amend the pleadings shall be filed and
   24
        served by the cut−off date specified in the Scheduling Order.
   25
             2.     Motions for Summary Judgment or Partial Summary Judgment
   26
             Motions for summary judgment or partial summary judgment shall be filed
   27
        as soon as practical, however, in no event later than the motion cut−off date.
   28

                                               −1−
Case 2:20-cv-01753-PSG-AFM Document 18 Filed 06/02/20 Page 2 of 9 Page ID #:69
   1
             3.      Discovery Cut−Off
   2
             The Court has established a cut−off date for discovery in this action. All
   3    discovery shall be complete by the discovery cut−off date specified in the
   4    Scheduling Order. This is not the date by which discovery requests must be
   5    served; it is the date by which all discovery is to be completed.
   6         In an effort to provide further guidance to the parties, the Court notes the
   7    following:
   8              a. Depositions
   9         All depositions shall be scheduled to commence sufficiently in advance of
   10   the discovery cut−off date to permit their completion and to permit the deposing
   11   party enough time to bring any discovery motion concerning the deposition prior
   12   to the cut−off date.
   13             b. Written Discovery
   14        All interrogatories, requests for production of documents, and requests for
   15   admission shall be served sufficiently in advance of the discovery cut−off date to
   16   permit the discovering party enough time to challenge (via motion practice)
   17   responses deemed to be deficient.
   18             c. Discovery Motions

   19        Whenever possible, the Court expects the parties to resolve discovery

   20   problems among themselves in a courteous, reasonable, and professional manner.
   21   The Court expects that counsel will strictly adhere to the Civility and Professional
   22   Guidelines adopted by the United States District Court for the Central District of
   23   California in July 1995.

   24        Discovery matters are referred to a United States Magistrate Judge. Any

   25   motion challenging the adequacy of responses to discovery must be filed

   26   timely, and served and calendared sufficiently in advance of the discovery
   27   cut−off date to permit the responses to be obtained before that date, if the
   28   motion is granted.

                                               −2−
Case 2:20-cv-01753-PSG-AFM Document 18 Filed 06/02/20 Page 3 of 9 Page ID #:70
   1
   2         Consistent resort to the Court for guidance in discovery is unnecessary and
        will result in the appointment of a Special Master at the joint expense of the parties
   3
        to resolve discovery disputes.
   4
             4.     Mandatory Settlement Conference
   5
             Pursuant to Local Rule 16−15, the parties in every case must select a
   6
        settlement procedure. The final meeting with the parties' settlement officer must
   7
        take place no later than 45 days before the Final Pretrial Conference.
   8
   9
                          FINAL PRE−TRIAL CONFERENCE ("PTC")
   10
   11
             This case has been placed on calendar for a Final Pre−Trial Conference
   12
        pursuant to Fed. R. Civ. P. 16 and 26. Unless excused for good cause, each party
   13
        appearing in this action shall be represented at the Final Pre−Trial Conference, and
   14
        all pre−trial meetings of counsel, by the attorney who is to have charge of the
   15
        conduct of the trial on behalf of such party.
   16
             STRICT COMPLIANCE WITH THE REQUIREMENT OF
   17
        FED. R. CIV. P. 16, 26 AND LOCAL RULES ARE REQUIRED BY THE
   18
        COURT. Therefore, carefully prepared Memoranda of Contentions of Fact and
   19
        Law, a Joint Witness List, and Joint Exhibit List shall be submitted to the Court.
   20
        The Joint Witness List shall contain a brief statement of the testimony for each
   21
        witness, what makes the testimony unique from any other witness testimony,
   22
        and the time estimate for such testimony. The Joint Exhibit List shall contain any
   23
        objections to authenticity and/or admissibility to the exhibit(s) and the reasons for
   24
        the objections.
   25
             The Memoranda of Contentions of Fact and Law, Witness List, and Exhibit
   26
        List are due twenty−one (21) days before the Final Pre−Trial Conference.
   27
   28

                                               −3−
Case 2:20-cv-01753-PSG-AFM Document 18 Filed 06/02/20 Page 4 of 9 Page ID #:71
   1
                    FINAL PRETRIAL CONFERENCE ORDER ("PTCO")
   2
   3         The proposed PTCO shall be lodged seven calendar days before the PTC.
   4    Adherence to this time requirement is necessary for in−chambers preparation of the
   5    matter. The form of the proposed PTCO shall comply with Appendix A to the

   6    Local Rules and the following:
   7         1.     Place in "all caps" and in "bold" the separately numbered headings
   8    for each category in the PTCO (e.g., 1. "THE PARTIES" or "7. CLAIMS AND
   9    DEFENSES OF THE PARTIES").
   10        2.     Include a table of contents at the beginning.
   11        3.     In specifying the surviving pleadings under section 1, state which
   12   claims or counterclaims have been dismissed or abandoned, e.g., "Plaintiff's

   13   second cause of action for breach of fiduciary duty has been dismissed." Also,

   14   in multiple party cases where not all claims or counterclaims will be prosecuted
   15   against all remaining parties on the opposing side, please specify to which party
   16   each claim or counterclaim is directed.
   17        4.     In specifying the parties' claims and defenses under section 7, each

   18   party shall closely follow the examples set forth in Appendix A of the Local Rules.

   19        5.     In drafting the PTCO, the court also expects that the parties will

   20   attempt to agree on and set forth as many non−contested facts as possible. The

   21   court will usually read the uncontested facts to the jury at the start of trial. A
   22   carefully drafted and comprehensively stated stipulation of facts will reduce the
   23   length of trial and increase jury understanding of the case.
   24        6.     In drafting the factual issues in dispute for the PTCO, the parties

   25   should attempt to state issues in ultimate fact form, not in the form of evidentiary

   26   fact issues. The issues of fact should track the elements of a claim or defense on

   27   which the jury will be required to make findings.
   28        7.     Issues of law should state legal issues on which the court will be

                                                −4−
Case 2:20-cv-01753-PSG-AFM Document 18 Filed 06/02/20 Page 5 of 9 Page ID #:72
   1
        required to rule during the trial and should not list ultimate fact issues to be
   2
        submitted to the trier of fact.
   3
   4                         TRIAL PREPARATION FOR JURY TRIAL
   5                        MOTIONS, INSTRUCTIONS AND EXHIBITS

   6
   7         1.      MOTIONS IN LIMINE
   8         All motions in limine must be filed and served a minimum of forty−five (45)
   9    days prior to the scheduled trial date. Each motion should be separately filed and
   10   numbered. All opposition documents must be filed and served at least twenty−five
   11   (25) days prior to the scheduled trial date. All reply documents must be filed and
   12   served at least ten (10) days prior to the scheduled trial date.

   13        All motions in limine will be ruled upon on or before the scheduled trial date.

   14
   15        2.      JURY INSTRUCTIONS/SPECIAL VERDICT FORMS
   16        Thirty−five (35) days before trial, plaintiff shall serve plaintiff's proposed
   17   jury instructions and special verdict forms on defendant. Twenty−eight (28) days

   18   before trial, defendant shall serve on plaintiff defendant's objections to plaintiff's

   19   instructions together with any additional instructions defendant intends to offer.

   20   Twenty−one (21) days before trial, plaintiff shall serve on defendant plaintiff's

   21   objections to defendant's instructions. Twenty−one (21) days before trial, counsel
   22   are ordered to meet and confer to attempt to come to agreement on the proposed
   23   jury instructions. The parties shall make every attempt to agree upon the jury
   24   instructions before submitting them to the Court. It is expected that counsel will

   25   agree on the substantial majority of jury instructions.

   26        Sixteen (16) days before trial, counsel shall file with the Court a JOINT set

   27   of jury instructions on which there is agreement. Defendant's counsel has the
   28   burden of preparing the joint set of jury instructions. At the same time, each party

                                                −5−
Case 2:20-cv-01753-PSG-AFM Document 18 Filed 06/02/20 Page 6 of 9 Page ID #:73
   1
        shall file its proposed jury instructions which are objected to by any other party,
   2
        accompanied by points and authorities in support of those instructions.
   3         When the parties disagree on an instruction, the party opposing the
   4    instruction must attach a short statement (one to two paragraphs) supporting the
   5    objection, and the party submitting the instruction must attach a short reply
   6    supporting the instruction. Each statement should be on a separate page and
   7    should follow directly after the disputed instruction.
   8         The parties ultimately must submit one document, or if the parties disagree
   9    over any proposed jury instructions, three documents. The three documents shall
   10   consist of: (1) a set of Joint Proposed Jury Instructions; (2) Plaintiff's Disputed
   11   Jury Instructions; and (3) Defendant's Disputed Jury Instructions. Any disputed
   12   Jury Instructions shall include the reasons supporting and opposing each disputed
   13   instruction in the format set forth in the previous paragraph.
   14        The Court directs counsel to use the instructions from the Manual of Model
   15   Jury Instructions for the Ninth Circuit where applicable. Where California law is
   16   to be applied and the above instructions are not applicable, the Court prefers
   17   counsel to use the California Jury Instructions in CACI. If none of these sources
   18   is applicable, counsel are directed to use the instructions in Devitt, Blackmar and

   19   Wolff, Federal Jury Practice and Instructions.

   20        Modifications of instructions from the foregoing sources (or any other form
   21   instructions) must specifically state the modification made to the original form
   22   instruction and the authority supporting the modification.
   23        Each requested instruction shall be set forth in full; be on a separate page;

   24   be numbered; cover only one subject or principle of law; not repeat principles of

   25   law contained in any other requested instructions; and cite the authority for a

   26   source of the requested instruction. In addition to the foregoing, each party shall
   27   file with the Courtroom Deputy on the first day of trial a "clean set" of the
   28   aforesaid requested duplicate jury instructions in the following form: Each

                                                −6−
Case 2:20-cv-01753-PSG-AFM Document 18 Filed 06/02/20 Page 7 of 9 Page ID #:74
   1
        requested instruction shall be set forth in full; be on a separate page with the
   2
        caption "COURT'S INSTRUCTION NUMBER ___"; cover only one subject or
   3    principle of law; and not repeat principles of law contained in any other requested
   4    instruction. The "clean set" shall not cite the authority for a source of the
   5    requested instruction. Counsel shall also provide the Court with a CD in
   6    WordPerfect format containing the proposed jury instructions.
   7          An index page shall accompany all jury instructions submitted to the Court.
   8    The index page shall indicate the following:
   9          •      the number of the instruction;
   10         •      a brief title of the instruction;
   11         •      the source of the instruction and any relevant case citation; and

   12         •      the page number of the instruction.
   13
   14   EXAMPLE:
   15   NO.        TITLE                             SOURCE                 PAGE NO.
   16   5          Evidence for Limited Purpose 9th Cir. 1.5                     9

   17         During the trial and before argument, the Court will meet with counsel and

   18   settle the instructions. Strict adherence to time requirements is necessary for the

   19   Court to examine the submissions in advance so that there will be no delay in
   20   starting the jury trial. Failure of counsel to strictly follow the provisions of this
   21   section may subject the non−complying party and/or its attorney to sanctions
   22   and SHALL CONSTITUTE A WAIVER OF JURY TRIAL in all civil cases.
   23
   24         3.       TRIAL EXHIBITS

   25         Counsel are to prepare their exhibits for presentation at the trial by placing
   26   them in binders which are indexed by exhibit number with tabs or dividers on the
   27   right side. Counsel shall submit to the Court an original and one copy of the
   28   binders. The exhibits shall be in a three−ring binder labeled on the spine portion

                                                   −7−
Case 2:20-cv-01753-PSG-AFM Document 18 Filed 06/02/20 Page 8 of 9 Page ID #:75
   1
        of the binder as to the volume number and contain an index of each exhibit
   2    included in the volume. Exhibits must be numbered in accordance with Fed. R.
   3    Civ. P. 16, 26 and the Local Rules.
   4         Exhibit list shall indicate which exhibits are objected to, the reason for the
   5
        objection, and the reason it is admissible. Failure to object will result in a waiver
   6    of objection.
   7         The Court requires that the following be submitted to the Courtroom
   8    Deputy Clerk on the first day of trial:
   9         •     The original exhibits with the Court's exhibit tags shall be stapled to
   10              the front of the exhibit on the upper right−hand corner with the case
   11              number, case name, and exhibit number placed on each tag. Exhibit
   12              tags may be printed using G-14A and G-14B forms on the Court's
   13              website.
   14        •     One bench book with a copy of each exhibit for use by the Court,
   15              tabbed with numbers as described above. (Court's exhibit tags not
   16              necessary.)
   17        •     Three (3) copies of exhibit lists.

   18        •     Three (3) copies of witness lists in the order in which the witness
   19              may be called to testify.
   20        •     Counsel are ordered to submit a short joint statement of the case
   21              seven (7) days before trial that the Court may read to the prospective
   22              panel.
   23        •     All counsel are to meet no later than ten (10) days before trial and to
   24              stipulate so far as is possible as to foundation, waiver of the best
   25              evidence rule, and to those exhibits which may be received into
   26              evidence at the start of trial. The exhibits to be so received will be
   27              noted on the copies of the exhibit lists.
   28        •     Counsel may, but need not, submit brief proposed voir dire questions

                                                  −8−
Case 2:20-cv-01753-PSG-AFM Document 18 Filed 06/02/20 Page 9 of 9 Page ID #:76
   1
                    for the jury seven (7) calendar days before the Pretrial Conference.
   2                The Court will conduct its own voir dire after considering any
   3                proposed voir dire submitted by counsel.
   4            •   Any items that have not been admitted into evidence and are left in
   5                the courtroom overnight without prior approval will be discarded.
   6
   7        IT IS SO ORDERED.
   8
   9    DATED: June 2, 2020
                                          Philip S. Gutierrez
   10                                     United States District Judge
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

  Rev. 8/2019                                  −9−
